Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 1 of 7 Page ID #:376


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                             CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                           Court Reporter:
            Rita Sanchez                            Not Reported

            Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
            None Present                            None Present

  Proceedings (In Chambers): ORDER GRANTING MOTION TO REMAND CASE
                             TO LOS ANGELES COUNTY SUPERIOR COURT
                             [12]

       Before the Court is Plaintiffs Janette Beckman and LeeAnne Hansen’s Motion to
  Remand Case to Los Angeles County Superior Court (the “Motion”), filed on
  September 28, 2020. (Docket No. 12). Defendants American Airlines Group Inc. and
  American Airlines, Inc. (collectively “American Airlines”) filed an opposition on
  October 9, 2020. (Docket No. 16). Plaintiff filed a reply on October 19, 2020.
  (Docket No. 17).

        The Court has read and considered the papers filed in connection with the
  motions and held a telephonic hearing on November 2, 2020, pursuant to General
  Order 20-09 arising from the COVID-19 pandemic.

        For the reasons discussed below, the Remand Motion is GRANTED.
  Defendants have failed to satisfy the heavy burden of showing that Tim McMahan was
  fraudulently joined. However, the Court declines to award Plaintiffs attorneys’ fees
  because removal was not incorrect as a matter of law. See Ansley v. Ameriquest Mortg.
  Co., 340 F.3d 858, 864 (9th Cir. 2003) (“A court may award attorney fees when
  removal is wrong as a matter of law.”).

        Plaintiffs’ evidentiary objections to the declarations attached to Defendants’
  Opposition are OVERRULED. (See Plaintiffs’ Evidentiary Objections (Docket Nos.
  18-20)). Many of the objections are garden variety evidentiary objections based on

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 2 of 7 Page ID #:377


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
  lack of foundation, lack of personal knowledge, and hearsay. While these objections
  may be cognizable at trial, on a motion to remand, the Court is concerned only with
  whether extrinsic evidence identifies any discrete and undisputed fact that would
  preclude Plaintiffs’ recovery as a matter of law. Hunter v. Phillip Morris USA, 582
  F.3d 1029, 1044 (9th Cir. 2009) (“a summary inquiry is appropriate only to identify the
  presence of discrete and undisputed facts that would preclude plaintiff’s recovery
  against the in-state defendant”).

        The request for attorneys’ fees is DENIED.

  I.    BACKGROUND

         On July 2, 2020, Plaintiffs commenced this action against Defendants in the Los
  Angeles County Superior Court. (Notice of Removal (“NoR”), Ex. B (“Complaint”)
  (Docket No. 1)). Defendants filed the NoR on August 27, 2020, seeking to establish
  diversity jurisdiction and alleging that McMahan was fraudulently joined in the action.
  (Id.).

        The Complaint alleges, in pertinent part:

         Plaintiffs are female flights attendants residing in California. (Id. ¶¶ 8, 21, 22).
  Plaintiffs were sexually harassed during their employment with American Airlines.
  (Id. ¶ 22). They each filed a formal complaint with American Airlines Human
  Resources Department against American Airlines pilot Sigsbee Nelson, detailing
  sexual harassment, assault, battery, and suspected drinking of alcohol on the job. (Id. ¶
  31).

         McMahan is a flight service director residing in California. (Id. ¶ 16).
  McMahan contributed to Plaintiffs’ harassment by initially offering Plaintiffs a “PW,
  Withheld from Service, Paid” (paid leave) until American and AAG completed their
  sexual harassment investigation, which he knew would last several months. (Id. ¶ 31)
  (emphasis added). However, acting outside the usual bounds of the employment
  relationship and established company policy, McMahan retracted the guaranteed paid
  leave just days later, leaving Plaintiffs on unpaid leaves of absence indefinitely. (Id.).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 3 of 7 Page ID #:378


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
         Nelson was allowed to exercise the option of “PW, Withheld from Service,
  Paid” without retraction, and was therefore treated more favorably than Plaintiffs in
  furtherance of a hostile work environment. (Id. ¶ 32). Nelson and McMahan
  intentionally engaged in harassment, including creating a hostile work environment, on
  the basis of Plaintiffs’ sex and/or gender, in violation of California law. (Id. ¶¶ 66).

          The Complaint asserts several causes of action against McMahan for: (1)
  harassment on the basis of sex/gender under the Fair Employment Housing Act
  (“FEHA”); (2) harassment on the basis of disability under FEHA; (3) intentional
  infliction of emotional distress (“IIED”); and (4) negligent infliction of emotional
  distress (“NIED”). (See generally Complaint).

  II.   LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1332(a)(1), a federal district court has jurisdiction over
  “all civil actions where the matter in controversy exceeds the sum or value of $75,000,
  exclusive of interest and costs,” and the dispute is between citizens of different states.
  The Supreme Court has interpreted § 1332 to require “complete diversity of
  citizenship,” meaning each plaintiff must be diverse from each defendant. Caterpillar
  Inc. v. Lewis, 519 U.S. 61, 67-68 (1996).

          An exception to the complete-diversity rule recognized by the Ninth Circuit “‘is
  where a non-diverse defendant has been ‘fraudulently joined.’” Hunter, 582 F.3d at
  1042 (quoting Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)).
  The joinder is considered fraudulent “[i]f the plaintiff fails to state a cause of action
  against a resident defendant, and the failure is obvious according to the settled rules of
  the state . . . .” Id. (quoting Hamilton Materials, Inc. v. Dow Chemical Co., 494 F.3d
  1203, 1206 (9th Cir. 2007)). A removing defendant must “prove that individuals
  joined in the action cannot be liable on any theory.” Ritchey v. Upjohn Drug Co., 139
  F.3d 1313, 1318 (9th Cir. 1998); accord Reynolds v. The Boeing Co., CV-2846-SVW-
  (ASx), 2015 WL 4573009, at *2 (C.D. Cal. July 28, 2015) (“To prove fraudulent
  joinder, the removing defendant must show that settled law obviously precludes the
  liability against the nondiverse defendant.”) (emphasis added).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 4 of 7 Page ID #:379


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
         Because a defendant faces a heavy burden in establishing that removal is
  appropriate, a court determining whether joinder is fraudulent “must resolve all
  material ambiguities in state law in plaintiff’s favor.” Macey v. Allstate Property and
  Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002) (citing Good v. Prudential
  Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998)). “If there is a non-
  fanciful possibility that plaintiff can state a claim under [state] law against the non-
  diverse defendant[,] the court must remand.” Id.; see also Good, 5 F. Supp. 2d at 807
  (“[T]he defendant must demonstrate that there is no possibility that the plaintiff will be
  able to establish a cause of action in State court against the alleged sham defendant.”).
  Given this standard, “[t]here is a presumption against finding fraudulent joinder, and
  defendants who assert that plaintiff has fraudulently joined a party carry a heavy
  burden of persuasion.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005,
  1008 (N.D. Cal. 2001).

  III.   DISCUSSION

         Defendants argue that Plaintiffs cannot possibly state a claim for harassment
  against McMahan for retracting the offer of paid leave primarily because: (1) Hansen
  was offered paid leave, and (2) McMahan did not decide the pay status of Plaintiffs’
  paid leave. (See Opposition at 10-16). Defendants reiterated these arguments at the
  hearing.

         As a preliminary matter, the court notes that Defendants’ arguments rely on
  extrinsic evidence, specifically, the Declarations of Marilyn Flores, Jeanette Gibbs, and
  Tim McMahan. These Declarations are partially contested by the Declaration of
  Plaintiff LeeAnne Hansen. (See Declaration of LeeAnne Hansen (“Hansen Decl.”)
  (Docket No. 17-1)) (stating that Hansen never rejected paid leave).

         On a motion for remand where the non-removing party alleges fraudulent
  joinder, a district court’s authority to review evidence beyond the pleadings is limited
  to “discrete and undisputed facts” that would preclude recovery against non-diverse
  defendants. See Rangel v. Bridgestone Retail Operations, LLC, 200 F. Supp. 3d 1024,
  1031 (C.D. Cal. 2016) (citing Hunter, 582 F.3d at 1044; Ritchey v. Upjohn Drug Co.,
  139 F.3d 1213, 1319 (9th Cir. 1998)).
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 5 of 7 Page ID #:380


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
         The Court is not persuaded by Defendants’ declarations that Plaintiffs cannot
  possibly state a claim for harassment because the declarations fail to identify any
  discrete and undisputed fact that would preclude Plaintiffs’ recovery as a matter of
  law. Hunter, 582 F.3d 1029, 1044 (9th Cir. 2009) (“a summary inquiry is appropriate
  only to identify the presence of discrete and undisputed facts that would preclude
  plaintiff’s recovery against the in-state defendant”); id. at 1046 (“We have declined to
  uphold fraudulent joinder rulings where a defendant raises a defense that requires a
  searching inquiry in the merits of plaintiff’s case, even if that defense, if successful,
  would prove fatal.”).

         Defendants also argue that McMahan’s conduct constitutes personnel
  management-related activity and therefore cannot support Plaintiffs harassment, IIED,
  or NIED claims as a matter of law. (See Opposition at 14-19) (citing Reno v. Baird, 18
  Cal. 4th 640, 646, 76 Cal. Rptr. 2d 499 (1998) (“[m]aking a personnel decision is
  conduct of a type fundamentally different from the type of conduct that constitutes
  harassment.”); Schaffer v. GTE, Inc., 40 F. App’x 552, 557-58 (9th Cir. 2002) (“claims
  for negligent and intentional infliction of emotional distress made within the context of
  the employment relationship are within the exclusive remedy provisions of the
  California Workers Compensation Act”)). Defendants reiterated these arguments at
  the hearing.

         Under California law, harassment consists of a type of conduct “not necessary
  for performance of a supervisory job” and “outside the scope of necessary job
  performance, conduct presumably engaged in for personal gratification, because of
  meanness or bigotry, or for other personal motives.” Janken v. GM Hughes Elecs., 46
  Cal. App. 4th 55, 63, 53 Cal. Rptr. 2d 741 (1996).

         Plaintiffs allege that McMahan was “acting outside the usual bounds of the
  employment relationship” and “company policy,” when he “retracted the guaranteed
  paid leave,” leaving Plaintiffs on “indefinite unpaid leaves of absence pending
  [American Airlines] investigation, which he knew would last several months.”
  (Complaint ¶ 31).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 6 of 7 Page ID #:381


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
         Assuming without deciding that the Complaint fails to state a cause of action for
  harassment, IIED, or NIED, the Court determines that remand is proper because is it
  possible for Plaintiffs to cure the potential deficiencies in at least one of their claims by
  adding additional allegations. Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1159
  (C.D. Cal. 2009) (“Remand must be granted unless the defendant shows that the
  plaintiff would not be afforded leave to amend his complaint to cure the purported
  deficiency.”) (citation and internal alterations omitted). For example, Plaintiffs could
  add an allegation that McMahan made a derogatory comment based on the Plaintiffs
  sex/gender or disability. Such an allegation would likely be sufficient to state a
  harassment claim under FEHA. See Cal. Gov. Code § 12940(j) (making it illegal for
  employers to harass employees on the basis of “physical disability, mental disability,
  medical condition, genetic information, marital status, sex, gender, gender identity,
  gender expression, age, [or] sexual orientation.”).

         Alternatively, Plaintiffs could state a claim for retaliation under FEHA by
  adding an allegation that McMahan was delegated the authority to make the paid leave
  determination and chose to deny paid leave in retaliation for Plaintiffs’ complaints
  against Sigsbee. See Yanowitz v. L'Oreal USA, Inc., 36 Cal. 4th 1028, 1035, 32 Cal.
  Rptr. 3d 436 (2005) (explaining that California Government Code section 12940(h)
  “forbids employers from retaliating against employees who have acted to protect the
  rights afforded by the California Fair Employment and Housing Act”).

        Therefore, in light of the “strong presumption against removal jurisdiction,” the
  Court determines that Defendants have failed to meet their burden of establishing that
  McMahan was fraudulently joined. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
  1992).

        Accordingly, the Motion is GRANTED.

         Although Plaintiffs have prevailed on the motion, Plaintiffs’ request for
  attorneys’ fees is DENIED. Defendants stated a plausible argument in favor of
  removal, even if the extremely high standard for finding fraudulent joinder ultimately
  dictates remand.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-07868-MWF-MRW Document 27 Filed 11/10/20 Page 7 of 7 Page ID #:382


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-7868-MWF (MRWx)                            Date: November 10, 2020
  Title: Janette Beckman et al v. American Airlines Group Inc. et al
        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
